     Case 3:21-cv-00176-RFB-CLB Document 164 Filed 08/13/21 Page 1 of 1



 1
 2
 3
 4                                   UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6                                                     ***
                                                                 Case No. 3:21-cv-00176-RFB-CLB
 7    ZANE M. FLOYD,
                                                                      ORDER TO PRODUCE
 8                          Plaintiff,                                       FOR
 9              v.                                                    VIDEOCONFERENCE
                                                                    JOSEPH W. SMITH, #38840
10    CHARLES DANIESL, et al,
11                          Defendants.
12
        TO:            PERRY RUSSELL, WARDEN, NORTHERN NEVADA CORRECTIONAL
13                     CENTER, CARSON CITY, NV
14
                THE COURT HEREBY FINDS that JOSEPH W. SMITH, #38840, is presently in
15
      custody of the Nevada Department of Corrections, located at Northern Nevada Correctional
16
      Center, Carson City, Nevada.
17
                IT IS HEREBY ORDERED that the Warden of Northern Nevada Correctional
18
      Center, or his designee, shall arrange for and produce J O S E P H W . S M I T H ,
19
      # 3 8 8 4 0 , on or about Friday, August 20, 2021, at           the   hour   of     1 1 :00   a.m.,
20
      for   a        videoconference     hearing    by zoomgov technology in the instant matter, and
21
      arrange for his appearance on said date as ordered and directed by the Court entitled
22
      above, until J O S E P H            W.       SMITH,       # 3 8 8 4 0 , is released and discharged
23
      by the said        Court; and that JOSEPH W. SMITH, #38840, shall thereafter be returned to
24
      the custody of the Warden, Northern Nevada Correctional Center, Carson City, Nevada,
25
      under safe and secure conduct.
26
27          DATED this 13th day of August, 2021.
                                                             __________________________________
28                                                           RICHARD F. BOULWARE, II
                                                             UNITED STATES DISTRICT JUDGE
